320 F.2d 912
The CITY NATIONAL BANK AND TRUST COMPANY OF OKLAHOMA CITY et al.v.BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM. FirstOklahoma Bancorporation, Inc., Intervenor.
No. 7273.
United States Court of Appeals Tenth Circuit.
Feb. 26, 1963.

Paul D. Lagomarcino, Washington, D.C., and V. P. Crowe and William Paul, Oklahoma City, Okl., for petitioners.
Morton Hollander and Pauline B. Heller, Dept. of Justice, Washington, D.C., for respondent.
R. C. Jopling, Jr., Oklahoma City, Okl., for intervener First Oklahoma Bancorporation, Inc.
Before MURRAH, Chief Judge, and BREITENSTEIN and SETH, Circuit Judges.
PER CURIAM.


1
Petition to review dismissed February 26, 1963, on motion of respondent on ground that the petition for review was not timely filed, and on suggestion of petitioners that petition for review be withdrawn.